
	
		I
		112th CONGRESS
		2d Session
		H. R. 6162
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Mr. Cassidy (for
			 himself, Mr. Burgess,
			 Mr. Paul, Mr. Westmoreland, Mr. Heck, Mrs.
			 Ellmers, Mrs. Bono Mack,
			 Mr. DesJarlais,
			 Mr. Harris,
			 Mrs. Black,
			 Mr. Lance,
			 Mrs. Blackburn,
			 Mr. Boustany,
			 Mr. Broun of Georgia,
			 Mr. Fortenberry, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit
		  health plans without a deductible for prenatal, labor and delivery, and
		  postpartum care to be treated as high deductible plans with respect to health
		  savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Women’s Access to Free-Market Healthcare Act of
			 2012.
		2.HSA high
			 deductible plan safe harbor for absence of prenatal, labor and delivery, and
			 postpartum care deductible
			(a)In
			 generalParagraph (2) of
			 section 223(c) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C)
			 the following new subparagraph:
				
					(D)Safe harbor for
				absence of prenatal, labor and delivery, and postpartum care
				deductible
						(i)In
				generalA plan shall not fail to be treated as a high deductible
				health plan by reason of failing to have a deductible for prenatal, labor and
				delivery, and postpartum care.
						(ii)Prenatal, labor
				and delivery, and postpartumThe Secretary, in consultation with the
				American Academy of Pediatrics and American College of Obstetricians and
				Gynecologists, shall by regulation define prenatal, labor and delivery, and
				postpartum care for purposes of this
				subparagraph.
						.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2012.
			
